DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Action/Claims
Receipt of Remarks/Amendments filed on 12/14/2020 is acknowledged. Claims 15-34 are currently pending. Claims 1-14 have been cancelled. Claims 15, 16, 19, 20 have been amended. Claims 21-34 have been newly added. Claims 30 and 32 have been withdrawn as they are directed to non-elected invention (i.e. thickeners which have been withdrawn and were not elected in the election/restriction requirement). Accordingly, claims 15-29, 31, 33-34 are presented for examination on the merits for patentability. 
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

Response to Arguments
Applicant’s arguments, filed 12/14/2020, with respect to the objection of drawings and specification have been fully considered and are persuasive. The objection of drawings and specification has been withdrawn. The arguments are persuasive because the applicant have amended the drawings and specification to properly recite the Figure as there is only one figure.
Applicant’s arguments, filed 12/14/2020, with respect to the objection of claims 19 and 20 have been fully considered and are persuasive. The objection of claims 19 and 20 has been withdrawn. The arguments are persuasive because the applicant have amended the claims to properly recite 
Applicant’s arguments, filed 12/14/2020, with respect to claims 16, 19 and 20 rejected under 112(b) have been fully considered and are persuasive. The rejection of claims 16, 19 and 20 has been withdrawn. The arguments are persuasive because the applicant have amended claim 16 to delete “soaking rate” and the new recitation clarifies that the cleansing composition is impregnated onto the water insoluble substrate in an amount of 250-400% by weight. Applicant have also amended claim 19 to recite alkylated glycerol ester having proper antecedent basis. Claim 20 has been amended to recite “the” at least one branched or linear liquid alkane which makes it clear that it’s referring to the liquid alkane recited previously in the claim.  
Applicant’s arguments, filed 12/14/2020, with respect to claim 19 recitation of the thickeners, “microcrystalline cellulose (and) cellulose gum”, “sclerotium gum (and) xanthan gum”, “xanthan gum (and) ceratonia silique (carob) gum”, “xanthan gum (and) sclerotium gum (and) lecithin (and) pullulan”, rejected under 112(b) have been fully considered but they are not persuasive.
 Applicant argued that this convention is standard in the industry and one would find hundreds of patent documents that include use of this convention in listing various ingredients. In response, it is argued that examiners search of patent documents reciting ingredient in this convention did not reveal any patent document that recites ingredients in such convention. Also, even though the Natpure thickener that the applicant points to has “and” in parenthesis, it doesn’t clarify whether “(and)” signifies that all components are part of the thickener or whether the thickener includes either one of the component. For example, if applicant recite the thickener as “Microcrystalline Cellulose and Cellulose Gum and Cellulose”, it would be clear that all three components are part of the thickener, whereas “(and)” in parenthesis makes this unclear. Therefore, the rejection of claim 19 under 112(b) is maintained. 

New Objections Necessitated by the Amendments filed 12/14/2020
Claims Objection
Claims 15 and 22 are objected to because of the following informalities:
In claim 15, section b (iii) 2, recites “consisting of” twice next to each other and should only recite once.
In claim 22, the limitation “ration” should recite “ratio”.
Appropriate correction is required.

New Rejections Necessitated by the Amendments filed 12/14/2020

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-19, 23-29, 31, 33 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitations “microcrystalline cellulose (and) cellulose gum”, “sclerotium gum (and) xanthan gum”, “xanthan gum (and) ceratonia silique (carob) gum”, “xanthan gum (and) sclerotium gum (and) lecithin (and) pullulan”. It is unclear what the applicant is claiming by putting the “(and)” in parenthesis in these limitations and whether “(and)” signifies that all components are part of the 
Claim 15 in section iii recites “1. each at least one polymeric thickener consisting of acrylates/C10-30 alkyl acrylate crosspolymer”, “2. each at least one polymeric thickener consisting of carbomer” and “3. each at least one polymeric thickener other than acrylates/C10-30 alkyl acrylate crosspolymer or carbomer”. The recitation “consisting of” suggests that the polymeric thickener excludes other polymeric thickeners in the composition. For example, the recitation “consisting of acrylates/C10-30 alkyl acrylate crosspolymer” in section 1 suggests that no other polymer can be include. However, the claim also recites “consisting of carbomer” in section 2 and other thickeners in section 3.  The recitation “each” before every group indicates that every polymeric thickener is limited to that recited.  This makes it unclear which polymeric thickener is included in the formulation because the consisting of language excludes the others from being included.     
Claim 19 in section iii recites that the at least one polymeric thickener is selected from carbomer, acrylates/C10-30 alkyl acrylate crosspolymer and other alternatives listed in the claim. Claim 19 depends on independent claim 15 and as discussed above, claim 15 uses the consisting of language which excludes other polymeric thickeners from being include, which makes it unclear if other thickeners are part of the formulation that are not recited after the consisting of language.
Similar to claim 15, independent claim 23 also uses consisting of language for acrylates/C10-30 alkyl acrylate crosspolymer in section iii (1) and for carbomer in section iii (2), which excludes the other polymeric thickener from being included and thus makes the claim unclear as to which one is within the scope of the claim.  The recitation “each” means every polymeric thickener is limited to that recited.

Claim 34 recites “comprising one or a combination of additives selected from at least one humectant” and then goes on to recite “and at least one preservative comprising one or combination of”. This makes it unclear whether both humectant and the preservatives are part of the markush type alternative additives which starts after the recitation “selected from” or whether the preservatives is not part of the alternative additives.  
Claims 16-18, 24, 26-29, 31 and 33 are included in the rejection as they depend on a rejected base claim and do not clarify the issues recited above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-18, 21-23, 26-27, 31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (US 5,585,104; Dec. 17, 1996) in view of Vatter (US 2002/0015684 A1; Feb. 7, 2002), Annis et al. (US 2004/0013859 A1; Jan. 22, 2004) and Gott et al. (US 6,730,621 B2; May 4, 2004).
Ha et al. discloses personal cleansing composition for removing dirt, oil, make-up and like from skin are in wide use today and marketed in a variety of forms such as creams, lotions, gels, bars and astringents (Col. 1, line 15-18). It teaches the invention relates to a composition for personal cleansing in the form of an oil in water emulsion (Col. 2, line 27-29).
Ha et al. exemplifies a personal cleanser composition in example 1 of the reference. The composition comprises carbomer (i.e. polymeric thickener) in a concentration of 0.25 weight percent and acrylates/C10-30 alkyl acrylate crosspolymer in concentration of 0.150 weight percent. The 
Regarding the instantly claimed limitation wherein the formulation is essentially free of silicone, the personal cleansing composition exemplified in example 1 of the reference does not comprise silicone components and thus reads on the limitation wherein the composition is essentially free of silicone. 
With regards to the concentration of the polar emollient, the references teaches the composition of the invention comprises preferably from about 1% to about 25%, and more preferably from about 2% to about 15% of an oil which includes diisopropyl sebacate (i.e. polar emollient) (Col. 13, line 6 to Col. 14, line 14). Even though the reference does not expressly exemplify this concentration in example 1, the reference teaches that the concentration of an oil such as diisopropyl sebacate is more preferably from about 2% to about 15%, which overlaps with the instantly claimed amount. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. 
Ha et al. does not explicitly teach a water-insoluble substrate and wherein the cleansing composition is impregnated onto the water-insoluble substrate in an amount of 250-400% by weight and the ratio of substrate to cleansing composition as recited in the instant claims. It also does not teach the article being a cosmetic removal wipe as recited in the instant claims. However, these deficiencies are cured by Vatter.
Vatter discloses a cosmetic removing wipe comprising one or more layers of water-insoluble substrate and a safe and effective amount of make-up removing composition (Claim 12).
Regarding cleansing composition impregnated onto the water-insoluble substrate, Vatter teaches the cleansing compositing can be incorporated/impregnated into a water insoluble substrate for application to the skin such as in the form of a treated wipe (Para 0093-0094, 0097). The reference further teaches the composition comprises from about 100% to about 400%, preferable from about 100% to about 300% by weight of the absorbent sheet (i.e. the substrate) (Para 0099). This also reads on the ratio of 1:4 of substrate to cleansing composition.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ha et al. to incorporate the teachings of Vatter and impregnate the cleansing composition taught by Ha et al. onto the water-insoluble substrate in the form of a wipe. Ha et al. discloses the emulsion composition can be in the form of “wipe-off” composition which are typically removed by wiping with a device such as a tissue (Col. 3, line 40-44). One would be motivated to incorporate the cleansing composition onto a substrate such as a wipe because it would reduce the extra step of wiping the composition with a tissue and also would provide an ease of application of the cleansing composition. Moreover, both Vatter and Ha et al. teach emulsion 
Ha et al. and Vatter do not teach the cosmetic removal wipe comprises lyocell as the nonwoven fiber as recited in claim 17. However, this deficiency is cured by Annis. 
Annis discloses fibrous nonwoven sheet material having sufficient wet strength to be used as a premoistened wipe (0001). These wipes are useful for applying or removing makeup (0003). The reference teaches that lyocell fiber containing sheet material have wet tensile strengths up to about 50 percent higher than similar sheet material containing viscose rayon (0035).
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ha et al. and Vatter to incorporate the teachings of Annis and use lyocell fiber containing sheet material for make-up removal wipes. Vatter teaches suitable nonwoven layer materials useful for the substrates/wipes include rayon (0094-0095). However, Annis teaches lyocell fiber containing sheet materials have wet tensile strengths up to about 50 percent higher than similar sheet materials containing viscose rayon and the increase in wet tensile strength may be attributable to the highly crystalline and oriented structure of the lyocell fiber. Therefore, one of ordinary skill in the art would have been motivated to use lyocell fiber containing sheet materials for make-up removal wipes.  
The above references teach the compositions comprising acrylates/C10-30 alkyl acrylate crosspolymer and carbomer, but they do not teach the amount of the two components that reads on the instantly claimed amounts. However, this deficiency is cured by Gott.
Gott throughout the reference teaches a cleansing article having cleansing composition impregnated onto a flexible substrate such as a non-woven cloth (Abstract). Gott discloses that there is a critical range of viscosity for the impregnated cleansing composition and that the viscosity can’t be too low or too high. It teaches that the viscosity of the cleansing composition is preferably about 400 to 
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above references to incorporate the teachings of Gott and include carbomer and acrylates/C10-30 alkyl acrylate crosspolymer in an amount that would give a viscosity which is suitable for impregnation of the cleansing composition. As discussed supra, Vatter provides the motivation to impregnate the cleansing composition taught by Ha et al. onto the water-insoluble substrate in the form of a wipe and Gott teaches that there is a critical range of viscosity for the impregnated cleansing composition and teaches a range of viscosity suitable for impregnation. Thus, one would have been motivated to incorporate the teachings of Gott and manipulate the amount of thickener in the composition to achieve the viscosity taught by Gott since it well known in the art that the concentration of thickeners have an effect on the viscosity. Moreover, the viscosity taught by Gott overlaps the viscosity disclosed in Table 2, as discussed supra, and thus an overlapping viscosity would have an overlapping amount of thickeners in the composition.   
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 15-18, 19-20, 21-23, 24-25, 26-27, 28-29, 31, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (US 5,585,104; Dec. 17, 1996) in view of Vatter (US 2002/0015684 A1; Feb. 7, 2002), Annis et al. (US 2004/0013859 A1; Jan. 22, 2004) and Gott et al. (US 6,730,621 B2; May 4, 2004) as applied to claims 15-18, 21-23, 26-27, 31 and 34  above, and further in view of Rath et al. (US 5993792; Nov. 30, 1999).
The teachings of the above references have been set forth above.
The above references do not explicitly exemplify the composition comprising isopropyl myristate. However, Ha et al. discloses isopropyl myristate and diisopropyl sebacate as one of the oil (i.e. emollient) that can be comprised in the composition. The reference explicitly exemplifies diisopropyl sebacate as discussed supra. It would have been obvious to one of ordinary skill in the art to try and substitute one emollient for another as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). Ha et al. also discloses diisopropyl adipate and isopropyl palmitate as one of the oil/emollient that can be incorporated along with isopropyl myristate and diisopropyl sebacate. It would have been obvious to substitute the exemplified diisopropyl sebacate with one of the other emollients listed in the reference. 
The above references also do not explicitly exemplify PEG-7 glyceral cocoate as the surfactant comprised in the composition. However, this deficiency is cured by Rath et al.
Rath et al. teaches a system for customized hair products containing surfactant (Abstract). It teaches that the nonionic surfactants selected include PEG-7 glyceral cocoate and PEG-30 glyceral cocoate (claim 17). As previously discussed above, Ha et al. exemplifies the composition comprising non-ionic surfactants such as cetyl alcohol and stearyl alcohol. Ha et al. teaches PEG-30 glyceral cocoate as one of the non-ionic surfactant that can be comprised in the composition. It would have been obvious to one of ordinary skill in the art to comprise a non-ionic surfactant such as PEG-7 glyceral cocoate since Rath et al. discloses that PEG-7 glyceral cocoate along with PEG-30 glyceral cocoate are non-ionic surfactants that are used in cosmetic products. It would have been obvious to substitute one non-ionic surfactant for another because no criticality of using one versus the other has been shown.
.


Response to Arguments
Applicant's arguments, filed 12/14/2020, with respect to claims 15-18 and 19-20 rejected under 103 have been fully considered but they are not persuasive.
Applicant argued that the amended claims recite features which are not disclosed or suggested by the combination of references. More specifically, applicant argued that Ha et al. discloses amounts of acrylates/C10-30 alkyl acrylate crosspolymer and carbomer are greater than the amounts of these thickeners recited in the instant claims and that Ha et al. also include structuring agents that confer enhanced thickening which would be unsuitable for absorption of the composition into a substrate. 
In response, even though Ha et al in combination with Vatter and Annis do not teach a concentration of the two thickeners which reads on the concentration recited in the instant claims, the reference Gott, as discussed supra, teaches that there is a critical range of viscosity for the impregnated cleansing composition and teaches a range of viscosity suitable for impregnation. It would have been obvious to one skilled in the art to incorporate the teachings of Gott and manipulate the amount of thickener in the composition to achieve the viscosity taught by Gott since it well known in the art that the concentration of thickeners have an effect on the viscosity. Moreover, the viscosity taught by Gott overlaps the viscosity disclosed in Table 2, as discussed supra, and thus an overlapping viscosity would have an overlapping amount of thickeners in the composition. With the above cited references in combination with Gott, it would have been obvious to one skilled in the art to have manipulated the 
The applicant further argued that Ha et al. includes, in the examples, structuring agent (stearyl alcohol and cetyl alcohol) which erroneously referred to by the examiner as “surfactant” and that they confer even greater viscosity to the Ha et al. compositions.
In response, applicant is respectfully pointed to the teachings of Ha et al. wherein it discloses that among the nonionic surfactants that are useful herein are those that can be broadly defined as condensation products of long chain alcohol which include stearyl alcohol and cetyl alcohol (Col. 8, line 35-45). With respect to the argument that they confer even greater viscosity, as discussed previously, Gott teaches that there is a critical range of viscosity for the impregnated cleansing composition and teaches a range of viscosity suitable for impregnation. It would have been obvious to one skilled in the art to incorporate the teachings of Gott and manipulate the amount of thickeners or components that cause increase in viscosity in the composition to achieve the viscosity taught by Gott for the purpose of having a suitable composition that is easily infused into the substrate. 

In response, as discussed supra, the references teaches the composition of the invention comprises preferably from about 1% to about 25%, and more preferably from about 2% to about 15% of an oil which includes diisopropyl sebacate (i.e. polar emollient). Even though the reference does not expressly exemplify this concentration in example 1, the reference teaches that the concentration of an oil such as diisopropyl sebacate is more preferably from about 2% to about 15%, which overlaps with the instantly claimed amount. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the concentration which overlaps with the instant claim. Also, example 1 of the reference that the examiner relies upon teaches an amount of surfactant that overlap the instantly claimed amount and also does not include any silicone and thus reads on the instant invention. 
	The applicant further argued that anyone skilled in the art reading Ha et al would understand that the reference teaches compositions that are certainly cream-type of emulsion with high viscosity and any of Ha compositions will present extreme difficulty to be infused onto any nonwoven. 
	In response, Ha et al. nowhere in the references teaches that it is a cream-type of emulsion or that the composition cannot be infused onto any nonwoven fabric. Also, with respect to the high viscosity, the only difference between the reference cited and the instant invention is the amount of the thickeners (e.g. carbomer and acrylates/C10-30 alkyl acrylate crosspolymer) and as discussed above, based on the teachings of Gott, it would have been obvious to one skilled in the art to manipulate the 
	Lastly, applicant argued that there is nothing in the cited art that teaches or suggests providing an article that includes a water insoluble substrate that is infused up to 400% by weight or in a ratio of 4:1 of composition to the substrate.
As discussed above, Vatter teaches the cleansing compositing can be incorporated/impregnated into a water insoluble substrate for application to the skin such as in the form of a treated wipe. The reference further teaches the composition comprises from about 100% to about 400% by weight of the absorbent sheet (i.e. the substrate) (Para 0099). This reads on the ratio of 4:1 of cleansing composition to substrate. Thus, applicant’s argument is not persuasive at this time. 


Conclusion
Claims 15-29, 31, 33-34 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        
/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616